DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “Device for” (line 1) should read “A device for”.  Similar corrections should be made to the dependent claims as well as Independent claims 14 and 15. Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “illumination unit” (claims 1, 3-4, 15), “imaging unit” (claims 1-2), “processing unit” (1, 7-12, 15), “control unit” (claims 5-6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the claim limitations that are being interpreted under 35 U.S.C. 112(f) are as follows:
	The claim limitation “illumination unit” of claims 1, 3-4, and 15 is interpreted under 35 U.S.C. 112(f). The applicant discloses the corresponding structure in the specification (The illumination unit 2 may e.g. be the flash of a user device (Applicant’s Specification, Page 6, line 25)).
	The claim limitation “imaging unit” of claims 1-2 is interpreted under 35 U.S.C. 112(f). The applicant discloses the corresponding structure in the specification (The imaging unit 3 may e.g. be the camera of a user device (Applicant’s Specification, Page 6, lines 29-30)).
	The claim limitation “processing unit” of claims 1, 7-12, 15 is interpreted under 35 U.S.C. 112(f). The applicant discloses the corresponding structure as in the specification (The processing unit 4 may e.g. be the processor of a user device. Generally, the processing unit 4 may also be an external processor, e.g. of an external computer, to which the acquired images are transmitted for processing to obtain information on the skin gloss. It is, however, preferred that the processing unit forms an integrated device with the illumination unit 2 and the imaging unit 3 (Applicant’s Specification, Page 7, lines 2-6)) and the corresponding algorithms are each disclosed within the claims.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 and 6 recite the limitation “control unit” which was not sufficiently described in the specification.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control unit” (claims 5-6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks sufficient structure to perform the function of the claim limitation. Therefore, claims 5 and 6 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 7-8, 11-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the ratio” (line 4), which lacks antecedent basis.
Claim 8 recites the limitation “the optical axis” (line 3), which lacks antecedent basis.
Claim 11 recites the limitation “the sum” (line 4), which lacks antecedent basis.
Claim 12 recites the limitation “the amount of skin gloss” (line 3), which lacks antecedent basis.
Claim 15 recites the limitation “the method” (line 2), which lacks antecedent basis, as well as is unclear as to what the method is that is being performed. For examination purposes, examiner has interpreted “the method” to refer to the method of claim 14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi (US-20160098614-A1) in view of Comment (US-4846184-A).
Regarding claim 1, Yamanashi teaches the device for skin gloss detection, said device comprising: an illumination unit for illuminating a skin area at a flashing rate (illuminating unit 310 (Yamanashi, Paragraph [0039], Figure 2), which reads on the 112(f) interpreted structure), an imaging unit for acquiring images of the skin area at an imaging rate, which is different than said flashing rate, wherein images of the skin are while the illumination by said illumination unit is on are acquired (image acquiring unit 330/photography unit 320 (Paragraph [0039], Figure 2); photographing the two images under a single flash of illumination (Paragraph [0074]), which reads on the 112(f) interpretation), and a processing unit for processing acquired images by detecting the amount of gloss in the skin area from a specular reflection component and a diffuse component in at least one first partial image of the skin area representing a portion of an image acquired by the imaging unit while the skin area is illuminated by said illumination unit and at least one second partial image of the skin area representing a portion of an image acquired by the imaging unit (gloss determining unit 350 (Paragraph [0039], Figure 2); the function of each of the above-described components may be implemented by executing the control programs by the CPU (Paragraph [0051]); each part of parallelly polarized image 410 becomes such a 
However, while Yamanashi discloses imaging at different polarizations (Region detecting unit 352 detects, as a gloss region, a region in which the brightness difference between the parallelly polarized image and the perpendicularly polarized image is large (Yamanashi, Paragraph [0048])), Yamanashi fails to explicitly disclose that the imaging unit also acquires images of the skin area while the illumination by said illumination unit is off and that the second partial image of the skin area representing a portion of an image acquired by the imaging unit is while the skin area is not illuminated by said illumination unit. Comment discloses a skin reflectance detecting system and method, wherein Comment further discloses capturing skin reflectance information when the skin is illuminated and when the skin is not illuminated (Comment, Col 2, lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yamanashi so as to incorporate that the imaging unit also acquires images of the skin area while the illumination by said illumination unit is off and that the second partial image of the skin area representing a portion of an image acquired by the imaging unit is while the skin area is not illuminated by said illumination unit as taught by Comment so as to compensate for the effect of ambient light (Comment, Col 2, lines 62-68).
Regarding claim 2, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said imaging unit is configured to acquire images of the illuminated skin area at an imaging rate which is higher than the flashing rate (photographing the two images under a single flash of illumination (Yamanashi, Paragraph [0074])).

Regarding claim 8, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said processing unit is configured to determine skin sub-areas of the illuminated skin area which are substantially perpendicular to the optical axis of the imaging unit (Figures 4-8 depict pictures taken at an axis substantially perpendicular to the optical axis of the imaging unit shown in Figure 1 of Yamanashi) and to determine the amount of skin gloss from the determined skin sub-areas (Yamanashi, Paragraphs [0073], [0081]).
Regarding claim 9, Yamanashi in view of Comment teaches the device as claimed in claim 8, wherein said processing unit is configured to determine said skin sub-areas by use of a deformable model evaluating skin landmarks and/or pose estimation or by detecting flash components and diffuse components (a region detecting unit that detects a high gloss region in which the degree of gloss is high on the object based on the binary differential image (Yamanashi, Paragraph [0086])).
Regarding claim 12, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said processing unit is configured to determine a skin gloss map of the skin area indicating the amount of skin gloss per pixel or per group of pixels (Region detecting unit 352 detects, as a gloss region, a region in which the brightness difference between the parallelly polarized image and the perpendicularly polarized image is large (a region in which the pixel value is “1” in the present exemplary embodiment) in the input binary differential image (Yamanashi, Paragraph [0048], Figure 8)).

Regarding claim 14, Yamanashi teaches a method for skin gloss detection, said method comprising: illuminating a skin area at a flashing rate (Yamanashi, Paragraph [0039], Figure 2), acquiring images of the skin area at an imaging rate which is different than said flashing rate, wherein imaging of the skin while the illumination is on are acquired (Paragraphs [0039] and [0074], Figure 2), and processing acquired images by detecting the amount of gloss in the skin area from a specular reflection component and a diffuse component in at least one first partial image of the skin area representing a portion of an image acquired while the skin area is illuminated and at least one second partial image of the skin area representing a portion of an image acquired (Paragraphs [0039], [0058], [0073], [0081], Figure 2).
However, while Yamanashi discloses imaging at different polarizations (Region detecting unit 352 detects, as a gloss region, a region in which the brightness difference between the parallelly polarized image and the perpendicularly polarized image is large (Yamanashi, Paragraph [0048])), Yamanashi fails to explicitly disclose imaging also includes acquiring images of the skin area while the illumination is off and that the second partial image of the skin area representing a portion of an image acquired by the imaging is while the skin area is not illuminated. Comment discloses a skin reflectance detecting system and method, wherein Comment further discloses capturing skin reflectance information when the skin is illuminated and when the skin is not illuminated (Comment, Col 2, lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamanashi so as to incorporate that the imaging also includes acquiring images of the skin area while the illumination is off and that the second partial 
Regarding claim 15, Yamanashi in view of Comment teaches a computer program comprising program code means (Although not shown, gloss determination device 100 may have, for example, a CPU (central processing unit), a storage medium such as a ROM (read only memory) or the like having stored therein control programs, a working memory such as a RAM (random access memory) or the like, and a communications circuitry. In this case, the function of each of the above-described components may be implemented by executing the control programs by the CPU (Yamanashi, Paragraph [0051])) for causing a device as claimed in claim 1 to carry out the steps of the method when said computer program is carried out on the device (See rejections of claims 1 and 14).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Comment as applied to claim 5 above, and further in view of Chi (US-20130018626-A1).
Regarding claim 6, Yamanashi in view of Comment teaches the device as claimed in claim 5, but Yamanashi fails to explicitly disclose that said control unit is configured to generate configurable temporal light patterns with modifiable duty cycles. Chi discloses a light detection unit, wherein Chi further discloses configurable temporal light patterns with modifiable duty cycles (The counting unit 170 receives the reflected signal and determines whether the pulse signal emitted by the emitting unit 110 and the reflected signal have the same working duty cycle and the emitting times is the same as so as to prevent erroneous measurement caused by environment noise (for example, noise caused by sunlight, light generated by fluorescent tube or infrared light emitted by remove control) (Chi, Paragraph [0031])).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Yamanashi in view of Comment in order to incorporate the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Comment as applied to claim 1 above, and further in view of Jung (US-5926262-A).
Regarding claim 7, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said processing unit is configured to determine the specular reflection component in one or more sub-areas of said skin area (Yamanashi, Paragraph [0058]), but Yamanashi fails to explicitly disclose to determine the amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas. Jung discloses systems and methods for determining the gloss of skin (Jung, Col 37, Lines 31-33), wherein Jung further discloses to determine the amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas (Col 33, Lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yamanashi in view of Comment in order to incorporate to determine the amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas as taught by Jung so as to correct and/or normalize a measured color spectrum to that of a standardized surface of the same color (Jung, Col 33, lines 49-55).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Comment as applied to claim 1 above, and further in view of Laurence (FR-2888642-A1).
Regarding claim 11, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said processing unit is configured to determine a numerical skin gloss value per pixel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamanashi in view of Comment so as to incorporate dividing a specular component value by a diffuse component value, wherein in the context of Yamanashi in view of Comment, the division would be on a per pixel basis, so as to evaluate the brightness of a surface in vitro (Translated Laurence, Page 2, lines 2-3).
Allowable Subject Matter
Claims 3-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kanamori (US-20070229658-A1), Adelson (Image statistics and surface perception).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791